 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    TRUSTEES OF THE OPERATING                              Case No. 2:18-cv-00805-JCM-GWF
      ENGINEERS PENSION TRUST, et al.,
 8
                                           Plaintiffs,                    ORDER
 9           v.
10
      WESTERN EXPLOSIVES SYSTEMS
11    COMPANY,
12                                        Defendant.
13

14          This matter is before the Court on Plaintiff’s Motion for Order to Show Cause (ECF No.
15   14), filed on September 26, 2018. No party has filed an opposition and the time for response has
16   now expired.
17          On September 10, 2018, the Court granted Plaintiffs’ motion to compel and instructed
18   Defendant Western Explosives Systems Company (“WESCO”) to serve its answers to Plaintiffs’
19   First Set of Interrogatories and responses to Request for Production within fourteen days of the
20   issuance of the order. See ECF No. 12. The Court also granted Plaintiffs request for an award of
21   reasonable attorney’s fees and costs incurred in filing its motion to compel and instructed
22   Plaintiff to file a memorandum in support of fees and costs. On September 26, 2018, Plaintiffs
23   filed a memorandum in support of fees and costs. ECF No. 13.
24          The instant motion is premised on two arguments. First, that WESCO should be
25   summoned before the Court to explain its continued non-compliance, and second that Plaintiffs’
26   be awarded attorney’s fees and costs incurred in having to prepare the motion. ECF No. 14.
27   The Court agrees with Plaintiffs. To date, Defendant WESCO has failed to comply with this
28
                                                         1
 1   Court’s order requiring it to answer Plaintiffs’ discovery requests. Nor has Defendant filed

 2   response to Plaintiffs’ instant motion. Accordingly,

 3            IT IS HEREBY ORDERED that Plaintiffs’ Motion for Order to Show Cause (ECF No.

 4   14) is granted. Plaintiffs’ shall have ten (10) days from the entry of this Order to file its

 5   Memorandum in Support of Fees and Costs.

 6            IT IS FURTHER ORDERED that Defendants shall show cause, in writing, no later than

 7   November 1, 2018, why sanctions should not be imposed for failure to comply with this Court’s

 8   Order.

 9            Dated this 17th day of October, 2018.
10

11
                                                            GEORGE FOLEY, JR.
12                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
